AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON FEBRUARY 18, 2011 REGISTRATION NO. - UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WELLS FARGO COMMERCIAL MORTGAGE SECURITIES, INC. (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation) 56-1643598 (IRS Employer Identification Number) 301 South College Street Charlotte, North Carolina 28288-0166 (704) 374-6161 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive office) Jeff D. Blake Senior Counsel Wells Fargo & Company 301 South College Street Charlotte, North Carolina 28288-0630 (704) 383-2556 (Name, address, including zip code, and telephone number, including area code, of agent for service) with copies to: Mark M. Rogers, Esq. Sidley Austin LLP 787 Seventh Avenue New York, New York 10019 Stuart N. Goldstein, Esq. Cadwalader, Wickersham & Taft LLP 227 W. Trade Street Suite 2100 Charlotte, North Carolina 28202 Approximate Date of Commencement of Proposed Sale to the Public:From time to time on or after the effective date of this Registration Statement, determined in light of market and other conditions. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filero Accelerated Filer o Non-Accelerated Filerx(do not check if smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Amount to Be Registered(1) Proposed Maximum Offering Price Per Unit(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee(1) Mortgage Pass-Through Certificates 100% This Registration Statement relates to the offering from time to time of $1,000,000 aggregate principal amount of Mortgage Pass-Through Certificates. Estimated for the purpose of calculating the registration fee. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THE REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. The information in this prospectus supplement is not complete and may be changed. We may not sell these securities until the registration statement filed with the SEC is effective. This prospectus supplement is not an offer to sell these securities and it is not soliciting offers to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS SUPPLEMENT (TO PROSPECTUS DATED [], 201[ ]) $[] (Approximate) [WELLS FARGO] COMMERCIAL MORTGAGE TRUST 201[ ]-[] as Issuing Entity COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 201[ ]-[] Wells Fargo Commercial Mortgage Securities, Inc. as Depositor [Wells Fargo Bank, National Association] [] as Sponsors and Mortgage Loan Sellers We, Wells Fargo Commercial Mortgage Securities, Inc., are establishing a trust fund.The offered certificates are mortgage-backed securities issued by the trust fund.Only the classes of mortgage pass-through certificates listed in the table below are being offered by this prospectus supplement and the accompanying prospectus.The trust fund will consist primarily of a pool of [] commercial and multifamily mortgage loans, which together have an aggregate outstanding principal balance of approximately $[] as of [], 201[ ].The trust fund will issue [] classes of commercial mortgage pass-through certificates, [] of which are being offered by this prospectus supplement.[The offered certificates will accrue interest from and including [], 201[ ].]Each class of certificates will be entitled to receive monthly distributions of interest or principal and interest generally on the [] business day after the []th day (or, if such []th day is not a business day, the next succeeding business day) of each month, commencing in [], 201[ ].No one will list the offered certificates on any national securities exchange or any automated quotation system of any registered securities association. [Credit enhancement will be provided by certain classes of subordinate certificates that will be subordinate to certain classes of senior certificates as described under “Description of the Offered Certificates—Reductions of Certificate Principal Balances in Connection with Realized Losses and Additional Trust Fund Expenses” in this prospectus supplement.] [[] will be the counterparty to an [][swap] agreement for the benefit of the Class [] Certificates.] Proceeds of the assets of the trust fund are the sole source of distributions on the offered certificates.The offered certificates will not constitute interests in or obligations of, nor will they be insured or guaranteed by any of, the depositor, the mortgage loan sellers, the underwriters, the master servicer, the special servicer, [the trust advisor,] the certificate administrator, the trustee, the initial subordinate class representative or any of their respective affiliates and will not be insured or guaranteed by any governmental agency or instrumentality. Investing in the offered certificates involves risks.You should review carefully the factors set forth under “Risk Factors” commencing on pageS-[] of this prospectus supplement and page [] of the accompanying prospectus. Characteristics of the certificates offered to you include: Class Approximate Initial Principal Balance [or Notional Amount](1) Approximate Initial Pass-Through Rate Pass-Through Rate Description(2) Assumed Final Distribution Date(3) Class[] $[] []% [] [] Class[] $[] []% [] [] Class[] $[(4)] []% [] [] Class[] $[(4)] []% [] [] Class[] $[] []% [] [] Class[] $[] []% [] [] Class[] $[] []% [] [] The initial principal balances and notional amounts are approximate and on the closing date may vary by up to [5]%. See page S-[ ] of this prospectus supplement for more information on the calculation of the pass-through rates. [(3) Calculated based on a [0]% CPR and the Structuring Assumptions described under “Yield and Maturity Considerations” in this prospectus supplement.] [(4) See page S-[ ] of this prospectus supplement for more information on the notional amount of the class [ ] certificates.] This prospectus supplement may be used to offer and sell the offered certificates only if it is accompanied by our prospectus dated [], 201[ ]. The Securities and Exchange Commission and state securities regulators have not approved or disapproved the certificates offered to you or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Wells Fargo Securities, LLC, [], [], [] and [] are the underwriters of this offering.[Wells Fargo Securities, LLC] and [] will act as co-lead managers and co-bookrunners.We will sell the offered certificates to the underwriters, who will sell their respective allotments of those certificates from time to time in negotiated transactions or otherwise at varying prices to be determined at the time of sale.The underwriters expect to deliver the offered certificates to purchasers on or about [], 201[ ].We expect to receive from this offering approximately $[] in sale proceeds, plus accrued interest on the offered certificates from and including [], 201[ ], before deducting expenses payable by us. [Wells Fargo Securities] [] Co-Lead Manager and Co-Bookrunner Co-Lead Manager and Co-Bookrunner []
